Citation Nr: 0826986	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-35 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim of 
entitlement to service connection for a chronic pulmonary 
condition, now claimed as lung disease (chronic obstructive 
pulmonary disease (COPD)), has been received.

2.  Entitlement to service connection for a chronic pulmonary 
condition, now claimed as lung disease (COPD).

3.  Entitlement to a compensable rating for the service-
connected tinea pedis and papular dermatitis of hands, feet, 
and scalp.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

On his substantive appeal, the appellant indicated that he 
desired a Board hearing in Washington, D.C.  A January 2008 
letter from the Board notified him that the requested hearing 
had been scheduled for a date in March 2008.  The appellant 
failed to appear at the scheduled hearing.  As the appellant 
has not requested that the hearing be rescheduled, his 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 
(2007).

The issues of entitlement to service connection for a chronic 
pulmonary condition and entitlement to a compensable rating 
for tinea pedis and papular dermatitis of hands, feet, and 
scalp, claimed also as eczema, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the appellant's petition to reopen his claim of 
entitlement to service connection for chronic pulmonary 
condition, now claimed as lung disease (COPD), has been 
accomplished.

2.  In a September 1997 rating decision, the RO denied 
service connection for a chronic pulmonary condition; 
although notified of the denial, the veteran failed to timely 
perfect an appeal of this decision.

3.  The evidence added to the record since the September 1997 
denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for chronic pulmonary condition, now claimed as 
lung disease (COPD), and raises a reasonable possibility of 
substantiating the claim for service connection for a chronic 
pulmonary condition. 


CONCLUSION OF LAW

As new and material evidence has been received, the claim of 
entitlement to service connection for a chronic pulmonary 
condition, now claimed as lung disease (COPD), is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the Court.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006)).  Given the determination reached in this 
decision to reopen, the Board is satisfied that adequate 
development has taken place and that there is a sound 
evidentiary basis for resolution of this petition to reopen a 
claim of entitlement to service connection for a chronic 
pulmonary condition, now claimed as lung disease (COPD), at 
present without detriment to the due process rights of the 
veteran.


New and Material Evidence

In September 1997, the veteran filed a claim for service 
connection for a chronic respiratory disorder.

In a September 1997 rating decision, the RO denied the claim 
noting that a chronic pulmonary condition neither occurred in 
nor was caused by service and that the veteran's lungs were 
clear in a recent VA examination.  Evidence of record 
included the veteran's service treatment records; a statement 
from the veteran; and a VA outpatient record dated in March 
1997 along with reports of VA examinations dated in April 
1997.  

Although notified of the September 1997 denial, the veteran 
did not initiate an appeal of this determination.  As such, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The veteran attempted to reopen his claim for service 
connection for a chronic pulmonary condition, now claimed as 
lung disease (COPD), in July 2005.  This appeal arises from 
the RO's October 2005 denial of the veteran's claim for 
service connection for a chronic pulmonary condition after it 
decided to grant his petition to reopen the claim.  

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2007).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the September 1997 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

Evidence added to the claims file since the September 1997 
denial includes copies of service treatment records; private 
medical records dated from August 2001 to February 2004 from 
private physicians; private medical records dated from May 
2003 to November 2006 from Dr. M.G.B. of the Carolinas 
Dermatology Group; a private x-ray dated from November 2003; 
a May 2005 VA pulmonary function test; VA examinations dated 
in August 2005 for other disorders; VA outpatient medical 
records dated from February 2004 to October 2005; post-
service medical records from an Air Force clinic dated from 
March 1997 to March 2006; and statements from the veteran and 
his representative.

A February 2004 VA medical record noted that the veteran had 
mild to moderate chronic asthma and that use of an inhaler 
four times a day had been very effective.

A September 2004 VA medical record noted that the veteran had 
asthma, unspecified type, and that reactive airway disease 
from smoking had been treated with use of an inhaler four 
times a day.  Long term tobacco disorder also was noted.  

A December 2004 Air Force clinic medical record revealed that 
VA had diagnosed the veteran with emphysema and that the 
veteran had quit smoking for about a three-week period some 
six months earlier.  The examining physician wrote that he 
did not think that the veteran had quite a COPD exactly.  

The May 2005 VA pulmonary function test disclosed a mild 
obstruction with no clearly significant improvement after 
inhaled bronchodilators, and a decline in FVC/FEV1 was noted 
from a previous study done in 2003.

A VA outpatient medical record dated in September 2005 showed 
stable COPD, that the veteran's lungs were clear, and that 
the veteran was encouraged to quit smoking but had declined 
referral to a smoking cessation program.  

A chronic care flowsheet from the Air Force clinic and dated 
in approximately July 2006 listed "COPD per VA" as one of 
the veteran's chronic illnesses.

Except for copies of some service treatment records, this 
evidence is "new" in that it was not previously before agency 
decision makers at the time of the September 1997 decision, 
and is not cumulative or duplicative of evidence previously 
considered.  Evidence in the VA outpatient medical records 
and the post-service medical records from an Air Force clinic 
are "material", as they constitute evidence which, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim, 
i.e., the existence of a current respiratory disability.  
Consequently, this evidence raises a reasonable possibility 
of substantiating the veteran's claim for service connection 
for a lung disease.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for a 
chronic pulmonary condition, now claimed as lung disease 
(COPD), are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.




ORDER

New and material evidence was received to reopen a claim of 
entitlement to service connection for a chronic pulmonary 
condition, now claimed as lung disease (COPD); to this extent 
the appeal is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159. 

In determining whether the duty to assist requires that a VA 
medical examination be provided or a medical opinion be 
obtained with respect to a claimant's claim for benefits, 
there are four factors for consideration.  These four factors 
are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the claimant's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
claimant's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Regarding the first factor, evidence in the claims file 
indicates that the veteran has some type of lung disability.  
As noted above, in post-service Air Force clinic and VA 
outpatient medical records, it has been described as 
emphysema, COPD, asthma and reactive airway disease.  

Regarding the second factor, service treatment records 
disclose that the veteran had pneumonia in November 1979 that 
apparently was resolved, that he was assessed with bronchitis 
in September 1985, and that while no lung or respiratory 
abnormalities were noted on his October 1996 
separation/retirement examination, lung abnormalities were 
noted on service examinations dated in July 1981, July 1984, 
and December 1989.  The report of the pulmonary function test 
for the July 1981 examination noted moderate restrictive 
defect with mild obstructional process.

Regarding the third and fourth factors, the veteran claims 
his current lung disorder is related to respiratory 
difficulties encountered while in service, such as pneumonia 
and bronchitis, but there is insufficient medical evidence in 
the file with which to make a decision on his service 
connection claim.  In addition, an October 2004 private 
medical record noted that the veteran smoked one and a half 
packs of cigarettes daily.  Hence, the Board will remand this 
matter for the AMC/RO to arrange for a VA examination and 
medical opinion on the etiology of the veteran's current lung 
disorder.

With respect to the veteran's claim for a compensable rating 
for his service-connected tinea pedis and papular dermatitis 
of hands, feet, and scalp, the veteran underwent a VA 
examination in August 2005.  Dermatitis is rated under 
provisions of 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 
(2007).

During the August 2005 VA examination, the physician noted 
that the veteran applied a steroid ointment topically to his 
fingers two to three times per week when they were 
particularly bad, but the veteran could not recall the name 
or strength of the medication.  In addition, in a letter 
dated in November 2006 attached to his substantive appeal, 
the veteran claims that he is now taking corticosteroids and 
oral medications.  Further, in a brief submitted in November 
2007, the veteran's representative contends that the 
veteran's skin condition has gotten worse since his 
examination three years ago and that he should be given a new 
VA examination.  Hence, on remand the AMC/RO should arrange 
for a VA dermatitis examination pursuant to the rating 
criteria of DC 7806.  The examiner should have access to the 
claims file and note in his or her report of examination all 
the medications the veteran uses to control his service-
connected tinea pedis and papular dermatitis of hands, feet, 
and scalp.

The Board also notes that, during the pendency of this 
appeal, the Court in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), found that the VCAA notice requirements 
applied to all elements of a claim.  In Vazquez-Flores v. 
Peake, 22 Vet App. 37 (2008), the Court gave further 
direction as to the information or evidence needed to 
establish an increased disability rating.  As the case is 
being remanded for additional development, appropriate action 
should be taken to ensure adequate VCAA notice to the veteran 
pursuant to Dingess/Hartman and Vazquez-Flores.

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA and private medical records connected 
with the veteran's claims of entitlement to service 
connection for a chronic pulmonary condition, now claimed as 
lung disease (COPD), and entitlement to a compensable rating 
for tinea pedis and papular dermatitis of hands, feet, and 
scalp.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
the explanations as to the information or 
evidence needed to substantiate his claim 
for service connection for a chronic 
pulmonary condition, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and the information 
or evidence needed to establish an 
increased disability rating for his 
service-connected skin disability on 
appeal, as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet App. 37 
(2008).

2.  The AMC/RO should contact the veteran 
and his representative and request that he 
identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and non-VA, who 
may possess additional records pertinent 
to the claim for service connection for a 
chronic pulmonary condition and his claim 
for a compensable rating for tinea pedis 
and papular dermatitis of hands, feet, and 
scalp.  After the veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran and his 
representative the opportunity to obtain 
and submit those records for VA review.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, the 
veteran should be afforded VA medical 
pulmonary and dermatology examinations.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to each physician 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of each 
examiner.  

A)  The pulmonary examiner must 
specifically address the veteran's 
contention that his respiratory problems 
while in military service caused his 
current lung disorder.  The physician 
should also take a history of the 
veteran's tobacco disorder.  All clinical 
findings should be reported in detail.  
The examiner should set forth the current 
diagnosis of any current lung disorder and 
state an opinion as to whether it is at 
least as likely as not that any present 
lung disorder had is onset in service or 
related to documented pneumonia or 
bronchitis in service.  All opinions 
rendered by the physician are to include 
sustainable reasons and bases to support 
the opinions.

B)  The dermatology examination report 
should include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished, and all clinical findings 
should be reported in detail.

The examiner should address whether the 
service-connected skin condition:

a) affects less than 5 percent of the 
entire body or less than 5 percent of 
exposed areas affected, and; no more than 
topical therapy was required during the 
past 12-month period; or

b) affects at least 5 percent, but less 
than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, 
of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs were required for a total duration 
of less than six weeks during the past 12-
month period; or

c) affects 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas 
affected, or has required systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs for a total 
duration of six weeks or more, but not 
constantly, during the past 12- month 
period; or

d) affects more than 40 percent of the 
entire body or more than 40 percent of 
exposed areas affected, or has required 
constant or near-constant systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs during the past 
12-month period.

With respect to any associated scarring, 
the examiner should, if possible, provide 
a measurement of the length and width of 
the scars as well as the areas of the 
scars in terms of square inches.  The 
examiner should also indicate whether such 
scars are superficial, unstable, and 
painful on examination and/or cause 
limitation of motion.

If any associated scars are considered 
disfiguring, the examiner should also, 
consistent with the revised criteria, 
address the number of characteristics of 
disfigurement the scars have; whether such 
scars involve visible or palpable tissue 
loss; and/or whether such scars involve a 
gross distortion of asymmetry of one, two, 
or three or more features (or pair(s) of 
features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, or lips).

The examiner should set forth all 
examination findings, along with the 
complete rationale for conclusions 
reached.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for 
scheduled VA examinations without good 
cause shown may have adverse effects on 
his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


